DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,720,182 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Leonard et al.(USPubN 2017/0092324)) does not disclose, with respect to claim 1, receiving a first set of salient fragments and a first set of clusters extracted from a video, where each cluster includes related salient fragments connected by a connectivity graph connecting the related salient fragments of the video based on a spatial- temporal overlap or causality relationship between the salient fragments; receiving non-salient portions of the video; determining a weight associated with each of the salient fragments and each of the clusters based on an activity level associated with the respective salient fragment or cluster; determining a permissible zone of activity; determining a spatial-temporal distortion to be applied to each salient fragment and cluster; and synthesizing a video composition based on the first set of salient fragments, the first set of clusters and the non-salient portions of the video using weighted editing by assigning each salient fragment and cluster to an editing layer based on the weight corresponding to the respective salient fragment and cluster as claimed.  Rather, Leonard et al. discloses a first automated process to select a subset of media content pieces from a set of available media content pieces (MCPs), based on analysis of metadata associated with the MCPs and a second automated process to generate a definition of the composite 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNGHYOUN PARK/Examiner, Art Unit 2484